NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

J. STANFORD LIFSEY,                         )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-3102
                                            )
NANCY MARTIN,                               )
                                            )
              Appellee.                     )
                                            )

Opinion filed September 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

J. Stanford Lifsey, pro se.

Scott A. Frick of the Frick Law Group,
Tampa, for Appellee.


PER CURIAM.


              Affirmed.




KELLY, VILLANTI, and LaROSE, JJ., Concur.